940 F.2d 652Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Carlo NATHAN, Jr., Plaintiff-Appellant,v.Reed KELLY, Detective, Harold Roberston, Magistrate, S.W.Craft, Deputy, Norman Tolley, Sr., Defendants-Appellees.
No. 91-6572.
United States Court of Appeals, Fourth Circuit.
Submitted June 25, 1991.Decided July 30, 1991.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  James C. Turk, Chief District Judge.  (CA-90-456-R)
Carlo Nathan, Jr., appellant pro se.
Linwood Theodore Wells, Jr., Assistant Attorney General, Richmond, Va., William Lightfoot Heartwell, III, Daleville, Va., for appellees.
W.D.Va.
AFFIRMED.
Before DONALD RUSSELL, SPROUSE and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
Carlo Nathan, Jr. appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Nathan v. Kelly, CA-90-456-R (W.D.Va. Apr. 22, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.